By the Court.
The indorsement on the back of the writ, “ From the office of Caleb Lamson,” subjected the defendant to all the legal liabilities of an indorser of the writ, under the Pub. Sts. c. 161, § 24. Wheeler v. Lynde, 1 Allen, 402, and cases cited.
If the second rule of the Superior Court has any application to the case, which we need not decide, it furnishes no defence. The defendant cannot relieve himself from the liability he assumed by indorsing the writ, by showing that, in doing this, he violated his duty to the court. Judgment affirmed.